DOOLIN, Justice,
specially concurring:
I concur with the majority, but believe my learned colleagues do not go far enough in the analysis of the issues in this case. If this State is to qualify representatives for the National House of Representatives which will convene and organize on January 3,1983, we must embark upon the consideration of prospective facts and conditions. It behooves us to inquire and look into the “seeds of time,” and speak. The specter of challenge, contest and litigation should be laid to rest in so far as it is possible to do so.
The element of time1 presented in this case forces us to consider and interpret the process of orderly congressional elections for Oklahoma in 1982. Not only must elections be orderly and contribute to the stability of government, they must not be disruptive of the elective process.2
The supremacy of the United States Constitution, Art. I, § 4, as well as 2 U.S.C. § 7, dictates that Oklahoma’s congressional elections must be held the Tuesday next following the first Monday in November of the even numbered years. Ex parte Siebold, 100 U.S. 371, 25 L.Ed. 717 (1880) and Ex parte Yarbrough, 110 U.S. 651, 4 S.Ct. 152, 28 L.Ed. 274 (1884).
Oklahoma’s congressional elections for the year 1982 must follow the legislative districting plan and that representatives must be elected from the districts created therein. 14 O.S.Supp.1981, § 5. Because of the inexorable running of time only the legislative redistricting plan can meet the demands of 2 U.S.C. § 73 with its provisions setting the commencement of the Congress for January 3, 1983.
No special election under the initiative petition, if it should pass, could be called for thirty days. 26 O.S.Supp.1974, § 12-116. After the passage of the thirty days provided for in the section last referred to, § 12-117 of Title 26 requires the state-election board to conduct a special election in the same manner as provided in conducting state-wide primaries, run-off primaries and general elections.
Twenty-six O.S.Supp.1977, § 1-102 provides for primary elections on the 4th Tuesday in August in the even numbered years. Run-off primary4 is set for three weeks later on the 3rd Tuesday in September and the general election is set for the Tuesday next after the 1st Monday in November.5 The Legislature has not considered or provided a calendar for special congressional *1218elections such as is presented to us. There is a provision for elections covering vacancies in congressional offices. 26 O.S.Supp. 1979, § 12-101 et seq. Section 12-103 of such title, provides for filing, primary, runoff and general election with this proviso:



Should such a vacancy occur between March 1 and July 1 of an even-numbered year, when a special election is required, the proclamation must contain dates that are the same as are required by law for the regular filing period, Primary Election, Runoff Primary Election and General Election.”
Absent the death, resignation, etc. of a present incumbent congressman before July 1, 1982, there are no occurring vacancies. The proviso does not apply absent such condition.
The fact the Legislature has failed to consider and provide for the situation here presented, adds to and strengthens my conviction there can be no election for congressional districts in Oklahoma to the House of Representatives except under the legislatively enacted districts in the year 1982.6
Oklahoma must preserve a representation in Congress and if we believe that elections should be orderly and not disruptive, then it logically follows the 1982 elections must be held under the legislative redistricting plan. It also follows if the initiated measure should pass, then it will go into effect for the 1984 elections. We are not unmindful of Art. V, § 3 of the Oklahoma Constitution which provides that a measure referred to the people by initiative petition shall take effect and be in force when it shall have been approved by the majority of the votes cast thereon. In my opinion the fact situation in existence does not suspend the operative effect of the legislative redistricting plan.
The act of filing under the legislative plan on July 5, 1982, is the opening act of the November election. Filing is “an action begun,” under Art. 5, § 54 of the Oklahoma Constitution. Article 5, § 54 indicates a repeal of a statute (legislative redistricting in our case) shall not revive the statute repealed, “nor shall such repeal effect any accrued right ... or proceedings begun by virtue of such repealed statute.” We are not prepared to say a nominee or candidate has an accrued right to an office or position, but there is no doubt that proceedings toward election has begun. Filing begins the proceedings toward the 1982 congressional elections.
Two Oklahoma cases, Green v. Board of Commissioners, 126 Okl. 300, 259 P. 635 (1927) and In Re Application of the Board of Education, 565 P.2d 677 (Okl.1977)7 support the proposition that proceedings commenced under a statute later repealed shall continue under the repealed statute even to an election held. These cases rely on Art. V, § 54. We realize the last cited cases are distinguishable in fact, but to us they are sound in their rationale when they hold the commencement of a proceeding under a repealed statute continues under the repealed statute.
Under the present law in Oklahoma, it is settled that an initiated measure “must be submitted to the people for their vote at the next general election, with or without any act on the part of the Governor^] or it may be submitted at any other time by executive directive or proclamation of the Governor whether or not the date of submission be the same date as that upon which a primary or run-off primary election be held,” State v. State Election Board of Oklahoma, 318 P.2d 422, 425 (Okl.1957). See also Williamson v. Carter, 177 Okl. 382, *121959 P.2d 948 (1936) and Simpson v. Hill, 128 Okl. 269, 263 P. 635, 637, 56 A.L.R. 706 (1927).
Thus without a special election the initiated measure must be voted on by the people on November 2, 1982.
The protestants attack section 5 of the Initiative Petition:
“The Congressional Districts described herein shall become effective at the beginning of the terms of the members of the United States House of Representatives elected in 1982, provided however, members of the United States House of Representatives elected in 1982 shall be nominated and elected in the districts set out herein prior to receipt of any kind of certificate of election.”
This section is a monster similar to the mythical Hydra. If a candidate has filed for office, or won in the primaries or has been elected in the general election, how can his acts and procedures, under a validly enacted redistricting plan, be effected by a nonexistent vote on an initiated plan? Is it possible for a candidate who files, runs, or is elected in a validly constituted district to be ousted by an initiated measure which has not or may not come into existence until after or contemporaneous with his election or actions?
Section 5 of the Initiative Petition is vague, confusing, invalid and unconstitutionally so. Section 5, if enacted, would be disruptive of the electoral process and would promote instability.
The protestants argue that such vice in section 5 renders the entire initiated program invalid. We do not agree, for the initiated measure in section 7 thereof contains a severance and savings clause. We have held an invalid portion of a statute on constitutional considerations does not affect the remainder of the statute unless the objectionable portion is so inseparable and connected with the remainder of the statute that it cannot be passed with the invalid portion. Musick v. State ex rel. Miles, 185 Okl. 140, 90 P.2d 631 (1939); Dowell v. Board of Education of Oklahoma County, 185 Okl. 342, 91 P.2d 771 (1939) and Champlin Refining Co. v. Corporation Commission, 286 U.S. 210, 52 S.Ct. 559, 76 L.Ed. 1062 (1932).
As we review the petition, construing it in its entirety under the above cited rules, we find section 5 is not so inseparably connected with the Initiative Petition so that it cannot be presumed the voters would have passed it without the invalid portion.
The proponents suggest if the initiated measure carries at the general election on November 2, 1982, vacancies will have occurred and 2 U.S.C. § 8 authorizes filling vacancies on the grounds of failure to elect.8
The vice of this argument lies in the fact that there would be no vacancies on November 3rd, for they have been filled under the legislative redistricting plan. It also refutes or is contrary to the “proceedings begun” doctrine as discussed supra. It presumes section 5 of the Initiative Petition is valid and constitutional. The truth of the matter is, there will be no vacancies on November 3rd, for the positions will have been cotemporaneously filled if the initiated measure happens to pass on that date.
The protestants argue the petition is in defective form and contrary to the requirements of 34 O.S.1981, § 2. In support of this proposition the protestants zero in on that portion of the petition wherein it states a preference, that the Governor order a special election. In In Re Referendum No. 130, State Question No. 395, 354 P.2d 400 (Okla.1960), it was held that pursuant to 34 O.S.1981, § 24 substantial compliance is the standard for the sufficiency of the petition language. It appears to us in this instance there has been substantial compli-*1220anee with the language of the petition in meeting the requirements of 34 O.S.1981, § 2. The addition of the language expressing the preference of the voters for a special election does not appear to detract from substantial compliance with 34 O.S.1981, § 2. That language only expresses a preference and does not attempt to usurp the discretionary powers of the Governor to call a special election on the Initiative Petition.
Congressional elections for 1982 must be held under the legislative plan of redistricting.
I am authorized to state that IRWIN, C. J., BARNES, V. C. J., and HODGES, HAR-GRAVE and WILSON, JJ., concur with the views herein expressed.

. ELECTION CALENDAR 1982:
Regular Primary Election August 24,1982
Run-off Primary Election September 21,1982
General Election November 2,1982
Filing period opens 8:00 a.m. the first Monday following Independence Day, July 5, and closes 5:00 p.m. the next succeeding Wednesday, July 7, 1982. 26 O.S.Supp.1974, § 5-110.


. Md. Citizens for Representative General Assembly v. Gov. of Md., 429 F.2d 606, 609, 610 (4th Cir. 1970). Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 1392-1394, 12 L.Ed.2d 506 (1963).


. 2 U.S.C. § 7: “Time of election:
The Tuesday next after the 1st Monday in November, in every even numbered year, is established as the day for the election, in each of the States and Territories of the United States, of Representatives and Delegates to the Congress commencing on the 3d day of January next thereafter. This section shall not apply to any State that has not yet changed its day of election, and whose constitution must be amended in order to effect a change in the day of the election of State officers in said State.” See also 2 U.S.C. § 25 et seq.


. 26 O.S.Supp.1977, § 1-103 and Art. Ill, § 4, Oklahoma Constitution.


. 2 U.S.C. § 7.


. Representatives running at large might be suggested but if the election filing, a primary and run-off primary are actions commenced, such a suggestion is contra to our premise that elections should be orderly and not disruptive for at the present time there are no provisions for congressional elections in Oklahoma on an at large basis. Needless to say there is no directive as to the necessity of primaries, residence, etc.


. In Re Application of Board of Education, 565 P.2d 677, 680:
“We think the calling of the election herein can be termed a “proceeding begun.” (Emphasis theirs).


. § 8. “Vacancies.
The time for holding elections in any State, District, or Territory for a Representative or Delegate to fill a vacancy, whether such vacancy is caused by a failure to elect at the time prescribed by law, or by the death, resignation, or incapacity of a person elected, may be prescribed by the laws of the several States and Territories respectively.”